Citation Nr: 9904081	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  91-39 372	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1. Entitlement to secondary service connection for arthritis 
and kyphosis of the spine.

2. Entitlement to secondary service connection for a 
pulmonary disorder.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R)

.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions in 
March 1991, July 1992 and March 1993 which, in part, denied 
service connection for arthritis and kyphosis of the spine as 
secondary to service-connected residuals of a shell fragment 
wound of the right posterior chest wall; July 1992 and March 
1993 rating actions which denied service connection for a 
pulmonary disorder as secondary to service-connected 
residuals of a shell fragment wound of the right posterior 
chest wall; and a March 1993 rating action which denied a 
T/R.  A personal hearing before the RO was conducted in June 
1991.  

Historically, it is noted that during the course of the 
veteran's appeal, additional issues were raised and addressed 
by the RO and the Board.  In March 1993, the RO assigned a 
separate 10 percent evaluation for right biceps tendinitis 
(previously rated as part and parcel of the residuals of the 
shell fragment wound to the right posterior chest wall), 
effective November 1990.  In May 1994, the RO denied 
compensable ratings for local nerve damage of the posterior 
routes of T5-T8 on the right, and for a right herniorrhaphy 
scar.  In November 1995, the RO assigned separate 
noncompensable ratings for a donor site scar of the left and 
right thigh, effective June 1991.  The veteran and his 
representative were notified of these actions and did not 
express disagreement with any of the decisions.  

Additionally, by decision of January 1995, the Board granted 
an increased rating to 40 percent for residuals of a shell 
fragment wound of the right posterior chest wall, and a 
separate 10 percent rating for a right, mid-back scar as a 
residual of the shell fragment wound of the right posterior 
chest wall.  By rating action subsequently that month, the RO 
implemented the Board's decision and assigned a 40 percent 
rating for residuals of a shell fragment wound of the right 
posterior chest wall, effective June 1991, and a separate 10 
percent rating for a right, mid-back scar as a residual of 
the shell fragment wound, effective June 1991. 


FINDINGS OF FACT

1. No competent evidence has been submitted to establish that 
the veteran's arthritis and kyphosis of the spine are due 
to or aggravated by a service-connected disability, and 
the claim for secondary service connection is not 
plausible.

2. According to competent medical opinion, the veteran does 
not have a pulmonary disorder which is causally related to 
or has been aggravated by the service-connected shell 
fragment wound of the right posterior chest wall.  

3. The veteran is service connected for residuals of a shell 
fragment wound of the right posterior chest wall involving 
Muscle Groups I and II with tendinitis of the right 
(major) shoulder, rated as 40 percent disabling; a right, 
mid-back scar as a residual of the shell fragment wound of 
the right posterior chest, rated as 10 percent disabling; 
right biceps tendinitis, rated as 10 percent disabling; 
and a donor site scar of the left thigh, a donor site scar 
of the right thigh, local nerve damage of the posterior 
routes of T5-T8 on the right, and a right herniorrhaphy 
scar, each assigned a noncompensable rating; the combined 
disability rating is 50 percent.  

4. The veteran has an 8th grade education and occupational 
experience as a clerk, shipper and cashier; he last worked 
on a full-time basis in March 1993.

5. The veteran's service-connected disabilities do not 
preclude him from securing and following substantially 
gainful employment.  



CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of secondary service 
connection for arthritis and kyphosis of the spine. 
38 U.S.C.A. § 5107 (West 1991).

2. A pulmonary disorder, COPD, is not proximately due to or 
the result of the service-connected shell fragment wound 
of the right posterior chest wall.  38 U.S.C.A. § 
5107(West 1991); 38 C.F.R. § 3.310(a) (1998).

3. The criteria for a T/R have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he was 
wounded in action by a shell fragment on December 3, 1944.  
The wound was characterized as a penetrating wound in the 
mid-dorsal area of the back in the region of the right 
scapula.  There was moderate hemoptysis, but no dyspnea was 
noted.  On December 4, 1944, the wound was debrided, and X-
rays of the thoracic spine reportedly showed no 
abnormalities.  A December 10, 1944 record indicated that the 
veteran had an avulsed wound, 15 by 8 cm in size, in the mid-
dorsal area just to the right of the midline of the back.  
Secondary closure of the wound was performed on December 20, 
and drains were removed on December 22, 1944.  

A March 10, 1945 record indicated that the veteran had 
developed an infection 2 weeks earlier.  There was sloughing 
of tissue, with the wound extending laterally to the point 
that it was 15 x 10 cm in size.  It was thought that skin 
grafts wound be needed.  

A report of hospitalization from April to June 1945 noted a 
history of wound debridement in December 1944, and that the 
veteran had developed an infection with cellulitis with 
sloughing of tissue, such that he had developed an unhealed 
granulating area.  X-rays of the right shoulder in January 
1945 showed no metallic foreign bodies or any other 
significant osseous or articular abnormalities.  There was 
evidence suggestive of an old healed fracture of the middle 
third of the clavicle.  

The veteran was transferred to another facility for 
convalescence in June 1945.  A summary of the hospital stay 
that had begun in April showed that the granulating area had 
healed completely.  There was no limitation of motion in the 
right shoulder, and the joint was considered "free" and not 
involved in the injury.  The scar on his back was described 
as pliable, elastic, and non-adherent to underlying tissue.  

While traveling to a convalescent center, an ulcer developed 
on the lower portion of the scar.  The veteran was 
hospitalized and the ulcer was treated.  It was considered 
healed on August 27, 1945.  He was transferred on August 30, 
1945 to a convalescent hospital.  An August 31, 1945 record 
showed that he complained of occasional aching in the right 
shoulder.  The scar on his back was described as reddened and 
slightly tender.  Shoulder motion was normal and muscular 
action was considered good.  

An October 1945 summary of hospitalization noted that the 
veteran had been seen by a surgical consultant who 
recommended discharge from service.  A Certificate of 
Disability for discharge in October 1945 indicated that he 
was found medically unfit for active service because of 
cicatricial contracture secondary to the back wound, and was 
incapacitated by reason of pain on exertion.  

A November 1945 rating decision granted service connection 
for residuals of a shell fragment wound involving Muscle 
Group I, with a right shoulder injury with cicatricial 
contracture and granulating ulcer.  A 100 percent pre-
stabilization rating was assigned from October 1945 pending a 
VA examination to determine the degree of severity of the 
disability.  

When examined by VA in July 1946, the veteran stated that his 
right shoulder was occasionally a little stiff when it got 
wet, or when he used it in a certain way.  He indicated that 
he had not been working since his discharge from service.  It 
was noted that there was nothing to prevent him from working 
at the time of the examination.  On examination, there was a 
noted loss of muscle tissue between the medial border of the 
scapula and spine.  Motion of the shoulder and spine was 
intact.  The diagnoses included gunshot wound of the chest 
wall with a right posterior residual scar, and injury to 
Muscle Group II.  

Based on the findings on the July 1946 VA examination, by 
rating action of March 1947, a 100 percent rating for 
residuals of the shell fragment wound was made effective from 
October 1945 to April 1946, and a 30 percent rating was 
assigned from April 1946.  The description of the service-
connected disability was changed to residuals of a shell 
fragment wound to Muscle Group II on the right side.  

VA outpatient records show that the veteran was seen for 
various disorders in 1977, including complaints of back pain.  
In July 1977, he reported chronic, intermittent back pain 
since a shrapnel wound in service, with a recent exacerbation 
of several months' duration, and increased pain with certain 
activities when flexing the right shoulder.  On examination, 
there was full range of motion of the right shoulder, with 
some tenderness over the tip of the scapula.  During a 
hospital stay in August 1977, a history of bursitis was 
noted.  

The veteran was seen by Henry L. Thomas, M.D., for various 
disorders from 1987 to 1991.  A letter from Dr. Thomas in 
August 1987 indicated that the veteran had been followed for 
some time and had recently had hypertension and increased 
disability involving his right upper extremity, secondary to 
an old gunshot wound or shrapnel wound suffered in service.  
It was noted that he was having increased difficulty in the 
right shoulder and right arm with more pain and weakness.  In 
a letter dated in October 1990, Dr. Thomas related that the 
veteran reported that he had sustained a wound in service 
that may have penetrated to his lung.  It was noted that the 
veteran had worked for many years, but was subsequently 
unable to work at heavy-type work.  Dr. Thomas opined that 
the veteran had definite weakness and limitation of motion of 
the right arm, and was in pain much of the time.  

A statement from the veteran's wife in October 1990 was to 
the effect that she had been married to the veteran for 5 
years, and that he had medical problems with his back, 
shoulder and arms.  

When examined by VA in February 1991, the veteran complained 
of pain in the area of the shell fragment wound to the 
posterior chest wall, and reported that he took no medication 
for his medical problems.  On examination, there was a large, 
18-cm paraspinal scar that was well-healed but slightly 
tender inferiorly, and the veteran reported tenderness 
superiorly.  He had full range of motion of the shoulder, 
with pain at 110 degrees as well as at 40 degrees of internal 
rotation.  Point tenderness was noted over the insertion of 
the long head of the biceps that probably represented 
tendinitis.  He had mild to moderate kyphosis.  

The veteran testified at a hearing at the RO in June 1991 
that he had a back deformity since sustaining a shell 
fragment wound in service.  The veteran stated that he worked 
at a convenience store, and that his employer understood his 
limitations and made accommodations for them.  He also 
testified that he was right-handed, and that he had pain in 
the area of a shell fragment wound.  

A letter from Dr. Thomas dated in June 1991 indicated that 
the veteran had a history of a wound in service and 
subsequently underwent surgery, including a skin graft and 
chest surgery in service.  The doctor opined that the veteran 
was becoming more disabled from the residuals of his fragment 
wound in service, with more limitation of motion of his right 
arm, and noted that he could hardly pick up a case of soda.  

On VA neurological examination of the spine in March 1992, 
the veteran stated that, after discharge from service, he had 
had many jobs, and had been turned down for many jobs because 
he could not perform the necessary physical activity.  He 
said that for many years he was able to work for 8-hours per 
day, but had noticed worsening of symptoms in the past 2 
years.  He complained of pain in the middle region of the 
back, between the right scapula and the vertebral column, 
that was worse with turning, and was quite severe after 
prolonged physical activity, such as mowing the lawn.  He 
also reported that the pain was sharp when he bent over to 
pick up something with his right hand.  He stated that he was 
unable to reach upward with his right arm normally, but that 
it was not too painful.  Neurologic examination was 
essentially normal, except for a decreased area of pinprick 
and fine-touch sensation which was roughly over the right 
scapula, and a scar between the right scapula and the 
vertebral column.  The diagnoses included severe shrapnel 
injury of the back that caused local nerve damage, but not 
complete reticular damage.  The damage was noted to have been 
to the small posterior routes of T5-T8, and with this 
exception, there was no neurologic disorder or dysfunction.  

On VA orthopedic examination in March 1992, the veteran gave 
a history of a shrapnel wound in service that went through 
his chest, between his spine and right shoulder.  He 
complained of some discomfort and some weakness in his right 
arm since that time, and said that the pain radiated below 
the scapula and into the shoulder, and was aggravated by 
activities involving motion of the spine and with vigorous 
use of the right arm.  He noted that he sometimes awoke with 
pain, and was able to get some relief with Tylenol.  On 
examination, there was a well-healed surgical scar between 
the medial border of the right scapula and the spinous 
processes in the middle and lower thoracic area, and atrophy 
of the scapular adductor muscles in that area.  Range of 
motion of the shoulder was mildly limited.  The veteran could 
elevate and flex the right arm to about 150 degrees, and had 
reasonable internal rotation, but had limitation of external 
rotation at about 30 degrees.  A neurologic examination of 
the upper extremities was normal.  Examination of the 
thoracic spine revealed some discomfort on rotation and 
lateral bending, but there was not a great deal of limitation 
of motion.  X-rays revealed no definite evidence of bony 
injury as a result of the shell fragment wound.  It was noted 
that there may have been a small irregularity of the medial 
border of the right scapula.  The impressions included small 
fragment wound of the paraspinal muscles of the right 
thoracic area and the scapular adductor muscles of the right 
shoulder, and degenerative disc and joint disease of the 
thoracic spine.  

The veteran underwent a VA social and industrial survey in 
March 1992.  He stated that he worked as a clerk in package 
stores and convenience stores since the 1950's, that he began 
his last job at a convenience store about five years ago, and 
that he worked 4 days a week, from 7 A.M. to 3 P.M., at 
minimum wage.  His duties included mostly operating a cash 
register and restocking the shelves.  He also stated that he 
occasionally did some chores around the house.  

On VA orthopedic examination of the spine in December 1992, 
the veteran complained of pain in the scar area with certain 
movements of his back, shoulder and right arm, particularly 
in cold weather.  He stated that elevation of his right arm 
was painful in the back where the scar tissue was located.  
On clinical evaluation, there was an 8-inch by 2-inch 
irregular scar just to the right side of the midline in the 
thoracic region which was very adherent to the underlying rib 
cage.  There was limitation of motion of the right shoulder 
and weakness in the right arm.  Range of motion of the right 
shoulder was to 120 degrees of abduction and flexion, 60 
degrees of external rotation, and 60 degrees of internal 
rotation.  The deep tendon reflexes were 2+, active and equal 
bilaterally in the upper extremities.  It was noted that the 
scarred area was indented about 8 inches by 2 inches just to 
the right of the midline in the posterior chest, and that the 
muscles penetrated by scar tissue involved the trapezius, 
latissimus dorsi, and the rhomboid.  It was noted that there 
was tenderness over the long head of the biceps of the right 
shoulder, and that extremes of motion of the right shoulder 
were painful.  There was no evidence of bone or joint 
abnormality, and there was no evidence of neuropathy.  There 
was weakness of all functions in his right upper extremity.  
The veteran had excellent strength in his left upper 
extremity.  There was dysrhythmia on motion of the right 
shoulder, and certain twisting movements of the right upper 
chest caused pain.  He had tenderness over the long head of 
the biceps tendon of the right shoulder.  There was no 
evidence of muscle hernia, and X-rays of the chest revealed 
no bone or joint abnormality.  The diagnoses included 8 inch-
by-2 inch irregular, adherent, and indented cicatrix of the 
right posterior chest, just to the right of the midline; and 
bicipital tendinitis of the right shoulder.  

On VA neurologic examination in December 1992, the veteran 
was noted to have increased pain in the right shoulder, and 
the stooped posture of old age (kyphosis).  Examination of 
the back showed an irregular scar about 8 inches long that 
was about 3 inches lateral to the spine and medial to the 
right scapula.  Examination of the muscular system showed no 
abnormality.  Strength in the right shoulder was not tested 
because it produced pain in the shoulder; all other muscle 
strength was considered normal.  Examination of fine-touch 
and pinprick sensation showed an area of decreased sensation 
just lateral to the scar.  Deep tendon reflexes were 
bilaterally symmetrical and active.  It was noted that the 
veteran had a shell fragment wound of the back, causing 
damage to the paraspinal muscles and some very slight injury 
to the peripheral nerves in the area of the damage.  There 
was no other neurologic diagnosis.  

On VA examination of the joints in March 1994, the veteran 
complained of pain and limited motion in the right shoulder 
that bothered him primarily when elevating his right arm, and 
when twisting his trunk.  He also complained of pain 
extending around the lateral aspect of the right side of the 
chest.  The scar was approximately 8 inches in length by 2 
inches in width on the back, just to the right of the midline 
in the mid-thoracic spine area, and was moderately tender.  
There was limitation of motion of the right shoulder, with 
abduction to 120 degrees, external rotation to 45 degrees, 
internal rotation to 70 degrees, and forward elevation to 120 
degrees.  The deep tendon reflexes in the upper extremities 
were 2+, active and equal bilaterally, and there was moderate 
dorsal kyphosis in the mid-dorsal spine.  X-rays of the 
cervical, thoracic and lumbar spine revealed mild 
degenerative arthritis at all three levels, with osteopenia 
and mild anterior wedging of the mid-thoracic vertebrae.  The 
diagnoses included osteopenia associated with senile 
osteoporosis, degenerative arthritis of the cervical, 
thoracic and lumbar spine, and scar tissue to the right of 
the mid-thoracic spine area posteriorly.  The examiner opined 
that there was no causal relationship between the veteran's 
scar tissue of the spine and the degenerative arthritic 
changes of the cervical, thoracic and lumbar spine.  The 
examiner also noted that the veteran had COPD with an 
emphysematous chest, and opined that this probably was 
aggravated by the presence of the scar tissue.  

At an April 1994 VA examination of the muscular system, the 
veteran stated that he could not raise his arm above his head 
without pain around the area of the wound, and across his 
upper shoulder area toward the midline.  He reported that he 
worked on a part-time basis at a convenience store, filling 
out orders and doing light work.  He also complained of a 
frequent cough which caused him pain in and around the area 
of the scar.  He reported a pulling sensation in his back in 
the vicinity of the wound, from the weight of his arm hanging 
down while walking.  He stated that he had difficulty leaning 
back in chairs, and that he tended to lean forward, so as not 
to put pressure on the area of the old injury.  On 
examination, there was tenderness over the trapezius rhomboid 
muscle on the right and around the well-healed scar, which 
was about 10 centimeters of depression located 4 millimeters 
to the right of the midline between the spine and the 
scapula.  The veteran was able to raise his arms over his 
head but with discomfort, and could bring his hands together 
above his head, but doing so produced pain in the vicinity of 
his old wounds.  The examiner opined that the veteran did not 
appear to have any significant neurologic disorder, and that 
all of his problems were musculoskeletal.  X-rays of the 
spine showed mild degenerative changes throughout, with 
minimal disc space narrowing at C6-7 and C4-5, posteriorly.  
The diagnoses included musculoskeletal pain syndrome 
associated with the scar in the right posterior chest wall, 
without evidence of any neurologic dysfunction.  It was noted 
that this was a problem which had limited the veteran's work 
capacity since he left the military, and continued to 
restrict him in terms of not being able to do strenuous 
activities with his right upper extremity.  Reportedly, it 
had also impaired the quality of his life for many years, 
forcing him to give up some of his favorite activities, and 
to limit his exertion so as not to cause discomfort in or 
around the vicinity of the scar.  It was also noted that this 
was a long-standing problem which was mildly to moderately 
disabling, and permanent.  

When examined by VA in July 1995, the veteran complained of 
pain and limited motion in his right shoulder, primarily when 
elevating the right arm and when rotating the trunk.  He also 
complained of pain extending around the lateral aspect of the 
right chest, and noted that cold and wet weather seemed to 
aggravate his symptoms.  The veteran also reported chronic 
back pain in the thoracic area, and indicated that he had had 
chronic obstructive pulmonary disease (COPD) for several 
years.  

On examination, there was a moderately-severe emphysematous 
chest, with increased anteroposterior diameter and good chest 
expansion.  There was a 9 by 1-inch vertical scar just to the 
right of the midline and medial to the vertebral border of 
the right scapula.  The scar was deep and quite tender to 
touch, and the rib cage was readily palpable in the depths of 
the scar.  Flexion of the lumbar spine was limited to 50 
degrees of flexion, 20 degrees of extension, and 10 degrees 
of lateral bending to each side.  The deep tendon reflexes 
were 2+, active and equal bilaterally in the lower 
extremities.  The veteran had kyphosis in the thoracic spine 
with a considerable fixed kyphotic deformity in the mid-
dorsal area.  The back musculature was weak, and there was 
dysrhythmia on all motion of the back and right shoulder.  X-
rays revealed marked kyphosis in the mid-dorsal spine, 
generalized osteopenia, and mild anterior wedging of the mid-
thoracic vertebra.  There was some irregularity of the normal 
contour of the vertebral border of the right scapula, 
consistent with old trauma and loss of some bone.  X-rays 
also showed pleural thickening of the left lung base and 
linear atelectasis of the right lower ling field.  The 
diagnoses included osteopenia associated with senile 
osteoporosis, degenerative arthritis of the thoracic and 
cervical spine, scar tissue to the right of the midline with 
loss of some of the bone of the vertebral border of the 
scapula, and COPD.  The examiner opined that there was no 
relationship between the veteran's degenerative arthritis of 
the spine and the shell fragment injury to the chest wall and 
right shoulder.  The scar tissue of the chest wall certainly 
contributed to difficulties that the veteran had with COPD, 
in that the scar tissue would limit mobility of the chest 
wall.  

A VA general medical examination report in August 1995 
provided no additional information regarding the veteran's 
COPD and back symptomatology, and referred to the July 1995 
orthopedic examination for specific findings regarding the 
musculoskeletal system.  The examiner recommended that 
pulmonary function studies be undertaken.  

On VA respiratory examination in November 1997, the veteran 
reported that he had been diagnosed with COPD 10 to 15 years 
earlier.  The report noted that the veteran's previous 
pulmonary function study was in 1992 and revealed forced 
vital capacity (FVC) of 4.27, which was 109 percent of 
predicted, and forced expiratory volume 1 (FEV1) of 2.42, 
which was 80 percent of predicted.  The FEV1-FVC ratio was 57 
percent.  This was interpreted as representing moderate 
obstructive lung disease.  A post-bronchodilator study was 
not performed at that time.  The veteran reported that he was 
intermittently short of breath, which was worse with 
exercise, and that he had difficulty with deep breathing.  He 
also reported a small amount of sputum, denied any recent 
hemoptysis, and thought that he might have asthma.  He 
reported that he intermittently used a bronchodilator, and 
that this partially relieved his symptoms.  He also reported 
frequent episodes of bronchitis and pneumonia, requiring 
antibiotics, and that this severely limited his activities 
because of shortness of breath on exertion.  He also reported 
pain in the scar area with deep breathing.  

On examination, the veteran had decreased breath sounds 
bilaterally without audible wheezing.  The lungs were 
symmetrical to expansion and resonant to percussion, with no 
dullness.  The record indicated that scheduled pulmonary 
function testing was not performed, apparently due to 
miscommunication.  The diagnoses were COPD which was 
moderately to severely limiting, and pain in the area of the 
scar associated with deep breathing, which pain was mildly 
limiting, but which the examiner opined did not appear to 
limit respiratory function.  

Another VA pulmonary examination was conducted in June 1998, 
with pulmonary function studies conducted in July.  The 
report indicated that the veteran was doing well, and that 
there had been no significant changes since the prior 
examination, and referred to the November 1997 VA examination 
report for specific details.  The veteran reported that the 
only interval change was that he was having mild difficulty 
with expiration, and that he was scheduled for a stent 
placement to open his airway in a couple of days.  On 
examination, the lungs were clear, with scattered rales and 
wheezing.  There was mild stridor on the neck, but the 
veteran was moving air well.  The impression was moderately 
to severely limited COPD, with worsening expiratory component 
secondary to tracheal stenosis.  

VA pulmonary function studies in July 1998 showed an FVC of 
4.12, with predicted capacity of 4.72 or 87.3 percent of 
predicted.  The FEV1 was 2.27, with predicted volume of 3.55, 
or 63.9 percent of predicted.  The FEV1/FVC ratio was 55 
percent.  The interpretation of spirometry was mild 
obstruction.  The interpretation of lung volumes and DLCO was 
no restriction.  Diffusing capacity was uncorrected for 
hemoglobin.  The examiner commented that the findings 
suggested asthma or chronic bronchitis rather than emphysema, 
and suggested use of a bronchodilator trial to assess 
reversibility.  

Analysis: Secondary Service Connection for Arthritis and 
Kyphosis of the Spine

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. §§ 1110 
(West 1991).  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disability.  
38 C.F.R. § 3.310(a).  Additionally, secondary service 
connection may be established for a disorder which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 8 Vet. App. 374 
(1995).  

Regarding the veteran's claim for secondary service 
connection for arthritis and kyphosis of the spine, the 
threshold question to be answered is whether a well-grounded 
claim has been presented.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  38 U.S.C.A. §  5107 provides that 
the claimant's submission of a well-grounded claim gives rise 
to the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well-grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In this case, the veteran has not alleged, nor does the 
evidence show, that arthritis or kyphosis of the spine had 
its onset in or was aggravated by service.  Rather, the 
veteran asserts that his back problems were caused by his 
service-connected shell fragment injury.  While the veteran 
has argued that his arthritis and kyphosis of the spine were 
caused by his shell fragment wound, he has not presented any 
competent medical evidence to support his lay assertions.  
This is required under Caluza, discussed above, to establish 
a well-grounded claim.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any chronic 
disability now present and his service-connected 
disabilities.  See Espiritu.  Moreover, VA orthopedic 
examiners in March 1994 and May 1995 opined that there was no 
relationship between the veteran's service-connected shell 
fragment injury and his arthritis of the spine.  Likewise, 
the veteran's kyphosis was attributed to old age by VA 
examiners in December 1992 and July 1995.  In the absence of 
competent medical evidence linking the veteran's arthritis or 
kyphosis of the spine to a service-connected disability, the 
Board finds that his claim for secondary service connection 
for arthritis and kyphosis of the spine is not well-grounded, 
and the appeal is denied.  


Analysis: Secondary Service Connection for a Pulmonary 
Disorder

The veteran seeks service connection for COPD secondary to 
his service-connected shell fragment wound to the posterior 
chest wall.  Under the applicable criteria noted above, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The term 
"disability" in the regulation includes that increment of 
disablement attributable to the aggravation of a condition 
not initially caused by the service-connected disability, but 
aggravated by it, as well as the entire amount of disability 
resulting from a condition directly and immediately caused by 
the service- connected disability.  See Allen.  Thus, the 
claim at issue raises two questions:
(1) did the veteran's service-connected shell fragment 
injury cause his COPD?  
(2) even if the veteran's service-connected shell fragment 
wound did not cause 
COPD, did it aggravate his COPD?  

The Board finds that the veteran's claim for service 
connection for a pulmonary disorder, COPD, as secondary to 
the service-connected shell fragment wound is well-grounded 
within the meaning of 38 U.S.C.A. § 5107, and that all 
relevant facts have been properly developed in accordance 
with this law.  See Murphy.  In this case, there is competent 
medical evidence that the veteran has COPD, and there is 
competent medical evidence of record associating his COPD, 
either directly or indirectly, with the service-connected 
disability.  Accordingly, the Board finds that the veteran's 
claim is plausible.  

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Additionally, secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen.  

While the evidentiary record in this case indicates that the 
veteran apparently told his private physician, Dr. Thomas, in 
June 1991 that his lungs were damaged by a shell fragment 
wound in service, the service medical records show no damage 
to the lungs from the shell fragment wound, which the Board 
notes was restricted to the right posterior chest wall only.  
Additionally, there were no complaints, treatment or abnormal 
findings referable to any respiratory problems during 
service.  The Board notes that the veteran is not competent 
to provide an opinion regarding medical causation, nor has he 
provided any competent medical evidence to support this 
assertion.  Moreover, a VA physician in February 1992 opined 
that the changes of the veteran's COPD were present 
bilaterally, and were not related to the shell fragment 
wound.  

The evidentiary record includes statements from 2 VA 
physicians who have offered opinions to the effect that the 
veteran's COPD was aggravated by the service-connected shell 
fragment wound.  Both opinions were offered on orthopedic 
examinations in March 1994 and in May 1995, and indicated 
that the veteran's scar tissue contributed to or aggravated 
his COPD.  The latter orthopedic examiner suggested that the 
scar tissue limited mobility of the chest wall.  However, the 
Board notes that neither examiner offered any pertinent 
findings or discussion as to the basis for their opinions.  
Conversely, the veteran was examined by VA respiratory 
specialists in November 1997 and June 1998.  In 1997, the VA 
physician indicated that there was no restriction of mobility 
of the chest wall, and further noted that expansion of the 
lungs was symmetrical bilaterally.  It was also noted that, 
while the veteran reported pain in the area of the scar on 
deep breathing, it did not limit respiratory function.  When 
seen in June 1998, the pulmonologist indicated that the 
veteran's worsening expiratory difficulties were secondary to 
tracheal stenosis, for which the veteran was scheduled to 
undergo corrective surgery a couple of days later.  

The Board finds the conclusions of the VA respiratory 
specialists to be more persuasive and of greater probative 
value than the opinions of the orthopedic physicians, because 
the respiratory specialists based their conclusions on 
specific findings that showed no functional impairment of the 
chest wall due to scar tissue, which was the basis for the 
orthopedic opinions.  The fact that lung expansion was 
symmetrical bilaterally indicates that the muscles damaged by 
the shell fragment wound and the resulting scar tissue did 
not impair mobility of the chest wall.  As the orthopedic 
examiners did not offer any other basis for their opinion 
that the shell fragment wound aggravated the veteran's COPD, 
the Board finds that the weight of the credible evidence 
shows that his COPD was not aggravated by his service-
connected shell fragment wound.  Accordingly, the Board finds 
that preponderance of the evidence is against the claim for 
secondary service connection for a pulmonary disorder, COPD, 
and the appeal is denied.  

Analysis: Entitlement to a T/R

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially-gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. 
§ 4.16 of the rating schedule are present.  Furthermore:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially- gainful 
occupation as a result of service-
connected disabilities:  provided that, 
if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more.  
For the above purpose of one 60 percent 
disability, or one 40 percent disability 
in combination, the following will be 
considered as one disability:  
(1)disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable; (2) disabilities 
resulting from common etiology or a 
single accident; (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as 
a prisoner of war.

38 C.F.R. § 4.16 (1998)  

In the instant case, the combined 50 percent rating currently 
assigned for all of the veteran's service-connected 
disabilities suggests that he is significantly disabled by 
those disabilities; however, that is not to say that his 
disabilities are totally incapacitating.  

The veteran testified at the RO hearing in June 1991 that he 
had difficulty picking up objects with his right arm because 
of pain and weakness from the shell fragment wound.  He also 
testified that he worked in convenience stores for over 20 
years, primarily as a cashier, and, to a lesser extent, 
restocking the shelves.  Although the veteran has contended 
that his COPD and arthritis and kyphosis of the spine are 
related to the shell fragment wound, they are not recognized 
as service connected, and the Board has denied secondary 
service connection therefor, above.  As such, these disorders 
cannot be considered in evaluating his claim for a T/R.  

A review of the objective evidence discloses that the veteran 
was working full-time when interviewed by a clinical social 
worker in 1992, and he was receiving income from the Social 
Security Administration (SSA).  The Board notes that a letter 
from the SSA in February 1994 indicated that the veteran had 
not filed for disability benefits.  In fact, the April 1994 
VA examination report reflects that the veteran continued to 
work on at least a part-time basis past the time at which he 
qualified for retirement.  The Board finds this evidence 
persuasive to establish that the veteran's service-connected 
disabilities did not require him to retire.  

The veteran's service-connected shell fragment wound 
primarily affects use of his right (major) upper extremity, 
and there is pain in the area of the shell fragment scar on 
deep breathing.  However, the medical findings of record, 
particularly, on VA examination in July 1995, do not indicate 
that his service-connected disabilities alone preclude 
employment; to the contrary, they indicate that, age 
notwithstanding, some kind of light manual or sedentary 
employment still remains feasible.  The fact that his 
service-connected disabilities impair his working capacity to 
some extent is recognized by the combined 50 percent 
disability evaluation currently assigned.  Under the 
circumstances, the Board finds that the preponderance of the 
evidence is against the claim for a T/R, and the appeal is 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of secondary service-connection for 
arthritis and kyphosis of the spine, the appeal is denied.  

Secondary service connection for a pulmonary disorder is 
denied.  

A T/R is denied.  


			
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals (Court) 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.  

- 21 -


